Title: To George Washington from Ebenezer Hazard, 11 May 1784
From: Hazard, Ebenezer
To: Washington, George

 

Sir,
General Post Office, Phila. May 11th 1784.

The Secretary of Congress transmitted me a Copy of the enclosed Resolution, which I received with singular Pleasure as an Act of Justice due to your Excellency, and at the same Time relieving me, as I had desired, from the very disagreeable Situation with Respect to your Excellency’s Letters to which I was reduced by the Ordinance for regulating the Post Office of the United States.
The necessary Directions were forwarded, by the first Post, to Mr McCrea at Alexandria, and nothing on my Part shall be wanting to give this Act of Congress the most complete Effect. I have the Honor to be, very respectfully, and with the most cordial Esteem, Your Excellency’s most obedient and very humble Servant

Eben. Hazard

